                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE V STERN DISTRICT OF VIRGN A

IN THE M ATTER OF THE SEARCH OF
INFORM ATION ASSOCIATED W ITH                 C        .             -
FACEBOQK USER ID JOE.SL1CK .104                aseN o.
THA T IS STOR ED AT PREM ISES                 Fil
CONTROLLED BY FACEBOOK IN C .                    ed UnderSeal




                             A FFID AV IT IN SU PPO R T O F
                   AN APPLICATION FOR A SEARCH W ARM NT

       1,DrugEnforcementAdministyation(DEA)TaskForceOftker(TFO)ClarkJackson,
beingSrstduly swot'n,hereby depose and state asfollows:

                    IN TR O D U CTIO N A ND A G EN T BA CK G R O UN D

              1makethisax davitin supportofanapplication forasearch wazrantfor

infonnation associated with acertain Facebook userID thatisstored atprem isesowned,

maintained,controlled,oroperatedbyFacebooklnc.(çTacebook''),asocialnetworldng
com pany headqum ered in M enlo Park,California.Theinfbrm ation to be searched isdescribed

in thefollow ingparagraphsand in AttachmentA. Thisaffidavitism adein supportofan

application forasearch warranttmder18U.S.C,jj2703(a),2703(b)(1)(A)and2703(c)(1)(A)to
requirefacebooktodisclosetothegovemmentrecordsandotherinformationinitspossession,
pertainingto thesubscriberorcustom erassociatedwith theuser1D .

       2.     Ihavebeen a Task Force Offk erwith theDrugEzlforcem entAdm inistration

(DEA)sidceOctober1,2018.lam currentlyassignedtoinvestigatednzgrelatedcrimesasa
memberoftheDEA,W ashingtonFieldDivision(W FD)/RoanokeResidentOf%fice(RRO)and
havebeen employed by M ontgomery Cotmty Sheric sOffke since2012.Ihavereceived

trainingin a11amasofnarcoticsinvestigationsincluding search and seizurelawsand statm es



Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 1 of 10 Pageid#: 2                  $12
                                                                                           !1
                                                                                          1$
pertaining to enforcem entoftheControlled SubstancesAd,lïighw ay interdiction,and pacel

interdiction.Sincebecom ing aDEA Task ForceOftk erin Octoberof2018,Ihave assisted other

1aw enforcementofficersin conductingnarcoticsinvestigationsthathaveresulted in search

w arrantsand the arrestand prosecution ofnllm erousindividuals asw ellasthe seizure ofillicit

drugs.Thefactsin thisaffidavitcom efrom my personalobservations,my traizling and

experience,and inform ation obtained from otheragentsand witnesses.Thisao davitisintended

to show m erely thatthere issufûcientprobable causefortherequested wan'
                                                                      antanddoesnotset

forth allofm y knowledgeaboutthismatter.

              Based onm y training and experienceand thefactsassetforth inthisaffidavit,

there isprobablecausetobelievethatviolationsofTitle21,United StatesCode,Section 846,

conspiracyto distributem ethnmphetnm ine,violationsofTitle21,Urlited StatesCode,Section

841,distribution ofm ethnmphetnmine;and violationsofTitle21,United StatesCode,Section

843(b),offensesinvolvingtheuseofcommtmicationsfacilitiesin commission ofnarcotics
offenses,havebeen com mittedbyAntozlio COLEM AN ,and others. Thereisalsoprobable

causeto seazch theinformation described in Attachm entA forevidenceofthesecrim esand

contraband orfruitsofthesecrimes,asdescribed in AttachmentB.



                                    PR O BM LE C AU SE

              Becausethisaffidavitisbeing subm itted forthelim itedpurposeofobtaininga

search warrantforthetargetFacebook accotmts,itisnotintended to includeeach and evel'
                                                                                   y fact,

and m atterobserved by m eorlcnown to the government.Therefore,Ihavesetforth only those

factsnecessary to supportprobablecause forthisapplication.




                                                                                                 /15
 Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 2 of 10 Pageid#: 3             i (,45*
                                                                                         ,!kIk
        5.      Thisafsdavitism adein supportofa Search W arrantto search theFacebook

accountunderthenameofGçslickM ark'',withaFacebook ID numberofjoe.slick.lo4;
        6.      SinceJuly 2019,theDEA IIR O hasbeen investigatingthe distribution of

m ethnm phetam inein and aroundM ontgom ery County,VA.On July 25,2019,DEA TFO Clark

Jackson conduded an interview with aDEA contidentialsom ce,hereafterreferred to asCS.The

CSprovidedinfonnation onhis/herSolzrceofSupply(SOS)formethamphetamine.TheCS
statedthathis/herSOS wasablyck malewith dreadlocksand known only asETAPPV '.TheCS

providedphonenlzmbersforGTAPPY''as(540)970-6719and(540)330-1170.TheCS stated
thathe/shewould also commtmicatewith CTAPPY''viaFacebook M essengerand provided'
                                                                               a

FacebookaccountforCTAPPY''withprofilenameSEslick Mark''(FacebookID joe.slick.lo4.)
        7.      On September3,20.
                                19,DEA TFO Clark Jackson obtained athirty day Federal

trackingwarrant,case# 7:19M J98,signed by U.S.M agistrate'ludgeRobei'tS.Ballou forcell

phonenumber(540)970-6719.OnthesnmedateTFO Jacksonemailedthistrackingwarrmltto
T-M obile and began to receive location infonnation from T-M obileon Septem ber4,2019,at

6;09 am .


        8.      On Septem ber 5,2019,D EA TFO Clark Jackson utilized a Federalconfidential

sourceto identify (TAPPY''asAntonioD alm on COLEM AN.The CS wasshown aphotogm ph

ofCOLEM AN and theCS positively identified COLEM AN ashis/herSOS for

methampheiamine,andthesubjecthe/shecommunicatedwithviatheFacebookMessenger
profile ççslick M ark''.

        9.      On Sepiember17,2019,m embersoftheDEA RRO conducted a controlled
pm chase oftw o ounces ofm etham phetam ine from A ntozlio COLEM AN using the CS.The CS

began to com m unicate w ith CO LEM AN on Facebook M essenger,specifically w ith the (Gslick


                                                                                              ? lç
 Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 3 of 10                 Pageid#: h
                                                                                          4 j
                                                                                            k!
                                                                                               I,l
 M ark''account,and thesem essageswererecorded and observedby 1aw enforcem ent.

 COLEM AN then asked forthe CS'stelephonenum berandtheircomm llnicationsthen switched

 totextmessagingbetweentheCSphoneand (540)330-1170whichhadpreviouslybeen
 identilied asthenumberofaphoneutilized by COLEM AN.Thesetextmessagesandphonecall;

 wererecorded and observed by law enforcem ent.Ultim ately,COLEM AN provided theCS two

 ouncesofsuspectedm ethnmpheta inein exchangefor$1,180.00 ofDEA OfficialAdvanced

 Funds(OAF).SurveillanceofficersobservedthemeetingbetweenCOLEM AN andtheCS,and
 were ableto identify COLEM AN astheperson thattheCSm etwith.

        10.    Basedupontheintbrm ation outlinedinthisaffidavit,IbelievethatAntonio

 COLEM AN utilizestheFacebookAccotmtGislickM ark''(FacebookID joe.slick.lo4)tofurther
 hisdt'ug traffkking activities.Additionally,itism y beliefthatAntonio COLEM AN utilizeslzis

 Facebook Accotmttö comm unicatewith othetknown andllnknown co-conspiratorsto facilitate

 dnzg trafficking activitiesintheUnited States,in theW estem DistrictofVirginiaand in other

 FederalDistricts.

               Facebook ownsand operatesafree-accesssocialnetworking websiteofthesame

 nnm ethatcan be accessed athttp://www.facebook.com .Facebook allowsitsusersto establish

' accotmtswith Facebook,anduserscan then usetheiraccountsto sharem itten news,

 photographs,videos,and otherinform ation with otherFacebook users,and som etimeswith the

 generalpublic.

               Facebook asks usersto provide basic contactand personalidentifying inform ation

 to Facebook,eitherdtlring the registration processorthereafter.This inform ation m ay include

 theuser'sfu11nnm e,birth date,gender,contacte-m ailaddresses,Facebook passwords,physical




                                                                                                 4 Iq
  Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 4 of 10 Pageid#: 5                     41
                                                                                              1I(l
addzess(includingcity,state,atldzipcode),telephonemlmbers,screennames,websites,and
otherpersonalidentifiers. Facebook also assignsauseridentification numberto each accotmt.

              Facebookusersmayjoin oneormoregroupsornetworkstoconnectandinteract
with otheruserswho artm embersofthesmnegroup ornetwork. Facebook assignsagroup

identitk ation mtm berto each group.A Facebook useroan also connectdirectly with individual

Facebook usersby sending each useralTriend Request.'' lfthe<edpientofaCTriend Request''

acceptstherequest,thenthetwouserswillbecom eitFriends''forpurposesofFacebook and can

exchange com mtmicationsorview inform ation abouteach other.Each Facebook user'saccotmt

includesalistofthatuser'siTriends''and a tsNew sFeed,''which highlightsinformation about

theuser's(GFriends,''such asprotilechanges,upcom ing events,and birthdays.

       14.    Facebook userscan selectdifferentlevelsofprivacy forthe comm unicationsand

informationassociatedwiththeirFacebookaccolmts.Byadjustingtheseprivacy settings,a
Facebook usercan makeinform ation availableonly tohimselforherself,toparticularFacebook

users,orto anyonewith accesstotheIntem et,including peoplewho arenotFacebook users.A

Facebook usercan also createGllists''ofFacebook friendsto facilitatetheapplication ofthese

privacy settings.Facebookaccountsalsoincludeotheraccotmtsettingsthatuserscanadjustto
control,forexnm ple,the types ofnotifcationsthey receive from Facebook.

       15.    Facebook userscan createproflesthatincludephotographs,listsofpersonal

interests,and otherintbrm ation.Facebook userscan alsopostEçstatus''updatesaboutthei.
                                                                                    r

whereaboutsand actions,aswellaslinksto videos,photographs,articles,and otheritems

availableelsewhere ontheIntem et. Facebook userscan also postinformation aboutupcom ing

Etevents,''such associaloccasions,by listingtheevent'stim e,location,host,and guestlist. In

addition,Facebook userscan ttcheck in''to particularlocationsoradd theirgeographiclocations



                                                                                                     @ I';C
 Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 5 of 10 Pageid#: 6
                                                                                              It
                                                                                                   îtxh
totheirFacebook posts,thereby revealingtheirgeographiclocationsatparticulardatesand

tim es.A particularuser'sprofilepagealso includesa <çW a11,''which isa spacewheretheuser

and hisorherffFriends''can postmessages,atlachments,and linksthatwilltypically bevisible

to anyonewho can view tlàeuser'sprofile.
       16.    Facebook allowsusersto uploadphotosand videos,which m ay includeany

metadatasuch aslocation thattheusrrtransmittedwhen s/heuploaded thephoto orvideo. It

alsoprovidesuserstheabilitytoçGtag''(i.e.,label)otherFacebookusersin aphoto orvideo.
W hen auséristagged in aphoto orvideo,heorshereceivesanotification ofthetag and a link

to seethephoto orvideo.ForFacebook'spurposes,thephotosand videosassociated with a

user'saccountwillincludea11photosand videosuploaded by thatuserthathavenotbeen

deleted,aswellasal1photosandvideosuploaded by any userthathavethatusertagged in them .

       17.    Facebook userscan exchangeprivatem essageson Facebook with otherusers.

Thosem essagesare stqredby Facebook unlessdeleted bytheuser.Facebook userscan also post
                   ,   h
com mentson theFacebook profilesofètherusersoron theirown profiles;such comm entsare

typically associated with aspecitk posting oritem on theprotile. In addition,Facebook hasa

chatfeaturethatallowsusersto send and receiveinstantm essagesthrough Facebook M essenger.

These chatcommllnicationsare stored in the chathistory fortheaccount.Facebook alsohas

Video andVoice Calling features,and although Facebook doesnotrecordthe callsthem selves,it

doeskeep recordsofthe dateofeach call.

              IfaFacebook userdoesnotwantto interactwith anotheruseron Facebook,the

firstusercan çLblock''thesecond userfrom seeing hisorheraccotmt.

       19.    Facebook hasaIilike''featurethatallowsusersto givepositivefeedback or

cozm ectto particularpages. Facebook userscan S&like''Facebook postsorupdates,asw ellas




Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 6 of 10 Pageid#: 7                   /'/4/z4v<
webpagesorcontentonthird-party(i.e.,non-Facebook)websites.Facebookuserscanalso
becom edsfans''ofparticularFacebook pages.

       20.    Facebook hasasearch ftm ction thatenablesitsusersto sem'ch Facebook for

keywords,usem ames,orpages,am ong otherthings.

       21.    Each Facebook accounthasan activity log,which isalistoftheuser'spostsand

otherFacebook activitiesf'
                         rom theinception ofthe accotmtto thepresent. Theactivity log

includesstoriesand photosthattheuserhasbeen tagged in,aswellasconnectionsm adethrough

theaccotmt,such asGûliking''aFacebook page oradding someoneasafriend.Theactivity log is

visibleto theuserbutcnnnotbeviewed bypeople who visitthe user'sFacebook page.

       22.    Facebook also has a M arketplace featlzre,which allow susersto postfree

classifiedads.Userscanpostitgmsforsale,housing,jobs,andotheritemsontheM arketplace.
       23.    ln addition to theapplicationsdescribed above,Facebook alsoprovidesitsusers
                           l

withaccesstothousandsofotherapplications(t&apps'')ontheFacebookplatform.W hena
Facebook useraccesses oruses one ofthese applications,an update aboutthatthe user's access

oruse ofthatapplication m ay appearon theuser'sproflepage.

       24. FacebookalsoretainsIntemetProtocol(G:IP'')logsforagivenuserID orIP
address. Theselogsm ay contain inform ation abouttheactionstaken by theuserID orIP

addresson Facebook,including information aboutthetypeofaction,thedate and time ofthe

action,and theuserID and IP addressassociated with theaction.Forexnmple,ifa userviewsa

Facebook profile,thatuser'sIP 1og would reflectthefactthattheuserviewed theprofile,and

would show when and from whatP addresstheuserdid so.

       25.    Socialnetw orldng providers like Facebook typically retain additionalixlform ation

abouttheirusers'accounts,suchasinformation aboutthelengthofservice(includingstartdate),


                                                                                                          I
Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 7 of 10 Pageid#: 8                           4!
                                                                                                   !,)h
thetypesofserviceutilized,and themeansand sourceofany paym entsassociatedwith the

service(includinganycreditcardorbankaccountnllmber).Insomecases,Facebookusersmay
com mtmicate directly with Facebook aboutissuesrelatingtotheiraccotmts,such asteclmical

problem s,billinginquiries,orcom plaintsfrom otherusers. Socialnetworlting providerslike

Facebooktypically retain recordsaboutsuch com munications,including recordsofcontacts

between theuserand theprovider'ssupportservices,aswellasrecordsofany actionstaken by

theprovideroruserasaresultofthecom munications.

       26.    Asexplainedherein,inform ation stored in cozmection with aFacebook accotmt

m ayprovide cnzcialevidenceofthe Eiwho,what,why,when,where,and how''ofthe criminal

conductunderinvestigation,thusenabling theUnited Statesto establish and prove each elem ent

oralternatively,to excludetheinnocentfrom furthersuspicion.In m ytraining and experience,a

Facebook user's'lp log,stored elèctroniccom munications,and otherdataretained by Facebook,

can indicatewho hasused orcontrolledtheFacebook account.ThisI'userattribution''evidence

is analogousto the search forççindicia ofoccupancy''w hile executing a search w arrantata

residence.Forexnm ple,profilecontactintbrmation,privatemessgging logs,stam supdates,and

taggedphotostandthedataassociatedwiththeforegoing,suçh asdateandtime)maybe
evidence ofwho used orcontrolled theFacebook accolmtatarelevanttime.Further,Facebook

accotmtactivity can show how and when theaccotmtwasaccessed orused.Forexample,as

describedherein,Facebook logstheInternetProtocol(IP)addressesf'
                                                              rom whichusersaccess
their accotmts along wi
                      ,
                        th the tim eand date.By determ ining thephysicallocation associated

with theloggedIP addresses,investigatorscarltmderstand the cï onologicaland geographic

contextofthe accountaccessand use relating to the crim e tm der investigation. Such inform ation .

allow s'investigators to lm derstand the geographic and chronologicalcontextofFacebook access,


                                                                                                     /t5

 Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 8 of 10 Pageid#: 9
                                                                                                  jj/
                                                                                               1thî
use,andeventsrelatingto thecrim eunderinvestigation.Additionally,Facebook btlildsgeo-

location into som eofitsselwices.Geo-location allows,forexnmple,usersto tttag''theirlocation

in postsandFaeebook Stfriends''to locateeach other.Thisgeographicandtimelineinformation

m aytendto eitherinculpateorexculpatetheFacebook accotmtowner.Last,Facebook account

activity may providerelevantinsightinto theFacebook accotmtowner'sstateofmind asit

relatesto the offense tm derinvestigation. For exnm ple,inform ation on the Facebook accotm t

mayindicatetheowner'smotiveandintenttocommitacrime(e.g.,informationindicatinga
plantocommitacrime),orconsciousnessofguilt(e.g.,deletingaccotmtinformationinan eflbrt
toconcealevidencefrom 1aw enforcement).
       27.    Therefore,thecomputersofFacebook arelikely to contain al1them atetial

described above,including stored electroniccommtmicationsandinform ation concenling

subscribersand theiruse ofFacebook,such asaccotmtaccessinform ation,transaction

inform ation,and other accotm tinform ation.

          INFORM ATION TO BE SEARCHED AND THINGS TO BE SEIZED

       28.    lanticipate executing this w arrantunderthe Electronic Com m tm icationsPrivacy

Act,inparticulaz18U.S.C.jj2703(a),2703(b)(1)(A)and2703(c)(1)(A),by usingthewarrant
torequireFacebook to disclosetothegovernm entcopiesoftherecordsand otherirlformation

(includingthecontentofcommtmications)particularlydescribedin Section IofAttachmentB.
Upon receiptofthe'
                 inform ation described in Section IofAttachmentB,governm ent-authorized

personswillreview thatizlformation to locatetheitem sdescribed in Section 11ofAttachm entB.



                                       CO N CLU SIO N

       29.    Based on the forgoing,1requestthatthe Colzrtissue the proposed search w arrant.




Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 9 of 10 Pageid#: 10
                                                                                                zzpywe
                                                                                                     z'zs
       30. ThisCourthasjurisdictiontoissuetherequestedwarrantbecauseitis$çacourtof
competentjtuisdiction''asdefinedby 18U.S.C.j2711.18U.S.C.jj2703(a),(b)(1)(A)&
(c)(1)(A).Specifically,theCourtis&CadistrictèotlrtoftheUnited Statesthathasjmisdiction
        /
overtheoffensebeinginvestigated.''18U.S.C.92711(3)(A)(i).
       31. Plzrsuantto 18U.S.C.j2703(g),thepresenceofa1aw enforcementofficerisnot
required förtheserviceorexecution ofthiswarrant.



                               VEOUEST FOR SEALIN G
      32.    lf'urtherrequestthattheCourtorderthata1lpapersin supportofthisapplication,

includingtheaffdavitandsearch warrant,besealed tmtilfurtherorderoftheCourt. These

docum entsdiscussan ongoipg crim inalinvestigaiionthatisneitherpublicnorknown to a11of

thetargetsofthe investigation. Accordingly,there isgood causeto sealthesedocum ents

becausetheirprematmedisclosuremay seriouslyjeopardizethatinvestigation.


                                             Respectfully submitted,
                                                    J
                                                   ''    .                     ''


                                                 k Jackson
                                             Task ForceOftk er
                                             Drug EnforcementAdm inistration


       Subscribedandswom tobeforemeon          e             1F            ,2019



       TheHonorableRobertS.Ballou
       UN ITED STA TES M AG ISTM TE JUD GE
       W ESTERN D ISTRICT OF V IR G FN IA




Case 7:19-mj-00149-RSB Document 1-1 Filed 11/18/19 Page 10 of 10 Pageid#: 11
